PER CURIAM.
These are proceedings on separate petitions by mother and father of decedent for administration of decedent’s estate. The probate court entered an order appointing the father administrator and the mother appealed. The Fourth Judicial District Court, Ada County, Charles R. Donaldson, J., reversed the probate court order and the father appealed.
On February 11, 1970, 93 Idaho 511, 465 P.2d 635, this Court held that as between persons equally qualified to administer an estate, legislation favoring males over females is valid, and reversed the judgment of the district court and reinstated the order of the probate court.
The mother appealed to the U. S. Supreme Court which granted certiorari and on November 22, 1971, reversed with costs the judgment of this Court and remanded for further proceedings not inconsistent with its opinion. 404 U.S. 71, 92 S.Ct. 251, 30 L.Ed.2d 225 (1971).
The opinion of the U. S. Supreme Court requires that judgment of the district court be affirmed, and cause remanded. The judgment of the district court is affirmed, and the cause is remanded.
Costs to respondent.